Case 1:18-Cr-10473-DPW Document 10 Filed 01/15/19 Page 1 of 7

U.S. Department of Justice

Andrew E. Lelling
United States Az‘torney
Dislrict of Massachusetts

 

 

Main Reception: (6] 7) 748»3100 , Jolm Joseplz Moakley United States Com‘thouse
1 Courlhouse Way
Suite 9200
Boslcm, Massachusetts 02210

December l4, 2018 '

Kevin L. Barron, Esq.
50 Congress Street, Suite 600
Boston, MA 02]09-4075

Re: United States v. Martin Ward
Criminal No.: lS-cr-10473 -DPW

Dear Mr. Barron:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Martin Ward (“Defendant”), agree as follows With respect to the above-referenced case:

l. Change of Plea

At the earliest practicable date, Defendant shall Waive indictment and plead guilty to the
Information attached to this Plea Agreement charging him With: Operating an Unlicensed Money
Transmitting Business, in violation of 18 U.S.C. § l960. Defendant expressly and unequivocally
admits that he committed the crime charged in Count One of the lnformation, did so knowingly,
and is in fact guilty of that offense. Defendant also agrees to Waive venue, to Waive any applicable
statute of limitations, and to Waive any legal or procedural defects in the Information.

2. Penalties

Defendant faces the following maximum penalties on the sole count of the Information:
incarceration for five years; supervised release for three years; a fine of $250,000, or twice the
gross gain/loss, Whichever is greater; a mandatory special assessment of $100; and forfeiture to
the extent charged in the Information.

Defendant also recognizes that pleading guilty may have consequences With respect to
Defendant’s immigration status if Defendant is not a citizen of the United States. Under federal
law, a broad range of crimes are removable offenses, including the offense to Whioh Defendant is
pleading guilty. Removal and other immigration consequences are the subject of a separate
proceeding, however, and Defendant understands that no one, including defense counsel and the

Case 1:18-Cr-10473-DPW Document 10 Filed 01/15/19 Page 2 of 7

District Couit, can predict to a certainty the effect of this conviction on Defendant’s immigration
status. Defendant nevertheless affirms his decision to plead guilty regardless of any immigration
consequences that this plea may entail, even if the consequence is Defendant’s automatic removal
from the United States. "

3. Sentencing Guidelines

The sentence to be imposed upon Defendant is within the discretion of the District Court
(“Court”), subject to the statutory maximum penalties set forth above and the provisions of the
Sentencing Reforrn Act, and the advisory United States Sentencing Guidelines (“USSG” or
“Guidelines”). While the Court may impose a sentence up to and including the statutory maximum
term of imprisonment and statutory maximum fine, it must consult and take into account the USSG
and the other factors set forth in 18 U.S.C. § 3553(a) in imposing a Sentence.

The parties agree that Defendant’s total offense level under the USSG (prior to any
adjustment for acceptance of responsibility) is calculated as follows:

a) in accordance With USSG §§ ZSl.3(a)(2) and ZBl.l(b)(l)(J), Defendant’s base
offense level is 24, because the value of the funds involved in the offense was
more than $3,500,000 but not more than $9,500,000; and

b) in accordance with USSG § 281.3(b)(3), Defendant’s offense level decreases
to 6, because USSG §§ 281.3(b)(1) and (b)(2) do not apply, Defendant did not
act With reckless disregard to the source of the funds, the funds were proceeds
of lawful activity, and the funds themselves were to be used for a lawful
purpose.

The U.S. Attorney and Defendant agree that there is no basis for a departure from the
USSG. Accordingly, neither the U.S. Attomey nor Defendant will seek a departure from the
USSG.

The U.S. Attorney reserves the right to seek an upward departure pursuant to USSG
§ 4Al .3 should any of Defendant’s prior convictions be vacated or Defendant’S Criminal History
Category otherwise change after Defendant’s indictment in this case.

lf Defendant contends that there is a basis for a sentence outside the otherwise applicable
Guidelines sentencing range based on Defendant’s medical, mental, and/or emotional condition,
or otherwise intends to rely on any such condition at sentencing, Defendant will, forthwith upon
request, execute all releases and other documentation necessary to permit the U.S. Attorney and
his experts (including Bureau of Prisons medical personnel) to obtain access to Defendant’s
medical, psychiatric, and psychotherapeutic records and will also provide to the U.S. Attorney
forthwith copies of any such records already in Defendant’s possession. ln addition, Defendant
will authorize Defendant’s care providers to discuss Defendant’s condition with the U.S. Attomey
and his agents (including Bureau of Prisons medical personnel), as well as experts retained by the
U.S. Attorney. Defendant also agrees to submit to examinations and interviews with experts

2

Case 1:18-Cr-10473-DPW Document 10 Filed 01/15/19 Page 3 of 7

retained by and chosen by the U.S. Attorney (including Bureau of Prisons medical personnel).

The U.S. Attorney reserves the right to oppose Defendant’s argument(s) for a sentence
outside the USSG under the factors set forth in 18 U.S.C. § 3553(a).

Based on Defendant’s prompt acceptance of personal responsibility for the offense of
conviction in this case, and information known to the U.S. Attorney at this time, the U.S. Attorney
agrees to recommend that the Court reduce by two levels Defendant’s adjusted offense level under
USSG § 3El .l.

The U.S. Attorney reserves the right not to recommend a reduction under USSG § 3El .l
if, at any time between Defendant’s execution of this Plea Agreement and sentencing, Defendant:

a) Fails to admit a complete factual basis for the plea;
b) Fails to truthfully admit Defendant’s conduct in the offense of conviction;

c) Falsely denies, or frivolously contests, relevant conduct for which Defendant is
accountable under USSG § lBl .3;

d) Fails to provide truthful information about Defendant’s financial status ;
e) Gives false or misleading testimony in any proceeding relating to the criminal
conduct charged in this case and any relevant conduct for which Defendant is

accountable under USSG § lBl .3;

f) Engages in acts that form a basis for finding that Defendant has obstructed or
impeded the administration of justice under USSG § 3Cl.l;

g) Intentionally fails to appear in Court or violates any condition of release;

h) Commits a crime;

i) Transfers any asset protected under any provision of this Plea Agreement; or
j) Attempts to withdraw Defendant’s guilty plea.

Defendant understands and acknowledges that Defendant may not withdraw his plea of
guilty if, for any of the reasons listed above, the U.S. Attomey does not recommend that Defendant
receive a reduction in offense level for acceptance of responsibility. Defendant also understands
and acknowledges that, in addition to declining to recommend an acceptance-of-responsibility

adjustment, the U.S. Attorney may seek an upward adjustment pursuant to USSG §3Cl.l if
Defendant obstructs justice after the date of this Plea Agreement.

Case 1:18-Cr-10473-DPW Document 10 Filed 01/15/19 Page 4 of 7

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4. Sentence Recommendation
The U.S. Attomey agrees to recommend the following sentence before the Court:
a) Probation for a period of two years;

b) a fine within the Guidelines sentencing range as calculated by the parties in
_ Paragraph 3, unless the Court finds that Defendant is not able and, even With
the use of a reasonable installment schedule, is not likely to become able to pay

a fine; and

c) a mandatory special assessment of $100, which Defendant must pay to the Clerk
of the Court on or before the date of sentencing (unless Defendant establishes
to the Court’s satisfaction that Defendant is unable to do so).

Defendant agrees to provide the U.S. Attorney expert reports, motions, memoranda of law
and documentation of any kind on which Defendant intends to rely at sentencing not later than 21
days before sentencing. Any basis for sentencing as to which Defendant has not provided the U.S.
Attorney all such items at least 21 days before sentencing shall be deemed waived.

5 . Other Post-Sentence Events

a) lf Defendant appeals or challenges in a future proceeding (collateral or
otherwise) Defendant’s sentence, the U.S. Attomey reserves the right to argue
the correctness of the sentence imposed by the Court.

b) lf Defendant seeks re-sentencing, Defendant agrees not to seek to be re-
sentenced with the benefit of any change to the Criminal History Category that
the Court calculated at the time of Defendant’s original sentencing, except to
the extent that Defendant has been found actually factually innocent of a prior
crime.

c) In the event of a re-sentencing following an appeal from or future challenge
(collateral or otherwise) to Defendant’ s sentence, the U.S. Attorney reserves the
right to seek a departure from and a sentence outside the USSG if, and to the
extent, necessary to reinstate the sentence the U.S. Attorney advocated at
Defendant’s initial sentencing pursuant to this Plea Agreement.

6. Court Not Bound by Plea Agreement

The parties’ sentencing recommendations and their respective calculations under the USSG
are not binding upon the U.S. Probation Office or the Court. Within the maximum sentence
4

Case 1:18-Cr-10473-DPW Document 10 Filed 01/15/19 Page 5 of 7

Defendant faces under the applicable law, the sentence to be imposed is within the sole discretion
of the Court. Defendant’s plea will be tendered pursuant to Fed. R. Crim. P. ll(c)(l)(B).
Defendant may not withdraw his plea of guilty regardless of what sentence is imposed, or because
the U.S. Probation Office or the Court declines to follow the parties’ USSG calculations or
recommendations Should the Court decline to follow the U.S. Attorney’s USSG calculations or
recommendations, the U.S. Attorney reserves the right to defend the Court’s calculations and
sentence in any direct appeal or future challenge (collateral or otherwise).

7. lnformation for Presentence Report

Defendant agrees to provide all information requested by the U.S. Probation Office
concerning Defendant’s assets.

8. Forfeiture

Defendant hereby Waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

9. Civil Liability

By entering into this Plea Agreement, the U.S. Attorney does not compromise any civil
liability, including but not limited to any tax liability, Defendant may have incurred or may incur
as a result ofDefendant’s conduct and plea of guilty to the charges specified in Paragraph l of this
Plea Agreement.

10. Reiection of Plea by Court

Should Defendant’s guilty plea not be accepted by the Court for whatever reason, or later
be withdrawn on Defendant’s motion, this Plea Agreement shall be null and void at the option of
the U.S. Attorney.

ll. Breach of Plea Agreement

lf the U.S. Attor'ney determines that Defendant has failed to comply with any provision of
this Plea Agreement, has violated any condition of Defendant’s pretrial release, or has committed
any crime following Defendant’s execution of this Plea Agreement, the U.S. Attorney may, at his
sole option, be released from his commitments under this Plea Agreement in their entirety by
notifying Defendant, through counsel or otherwise, in writing. The U.S. Attorney may also pursue
all remedies available to him under the law, regardless whether he elects to be released from his
commitments under this Plea Agreement. Further, the U.S. Attorney may pursue any and all
charges that have been, or are to be, dismissed pursuant to this Plea Agreement. Defendant
recognizes that his breach of any obligation under this Plea Agreement shall not give rise to
grounds for withdrawal of Defendant’s guilty plea, but Will give the U.S. Attorney the right to use

5

Case 1:18-Cr-10473-DPW Document 10 Filed 01/15/19 Page 6 of 7

against Defendant before any grand jury, at any trial or hearing, or for sentencing purposes, any
statements made by Defendant and any information, materials, documents or objects provided by
Defendant to the government, without any limitation, regardless of any prior agreements or
understandings, Written or oral, to the contrary. ln this regard, Defendant hereby waives any
defense to any charges that Defendant might otherwise have based upon any statute of limitations,
the constitutional protection against pre-indictment delay, or the Speedy Trial Act.

12. Who is Bound by Plea Agreement

This Plea Agreement is limited to the U.S. Attorney for the District of Massachusetts, and
cannot and does not bind the Attorney General of the United States or any other federal, state or
local prosecutive authorities

13. Modifications to Plea Agreement

This Plea Agreement can be modified or supplemented only in a written memorandum
signed by the parties or on the record in court.

lf this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Retum the original of this letter to Assistant U.S. Attorney Jordi de Llano.

Very truly yours,

ANDREW E. LELLING
United States Attorney

By: W
sTEPHEN\E. F

Chief, Securities and Financial Fraud Unit
JORDI DE LLANO

Deputy Chief, Securities and Financial Fraud
Unit

 

Case 1:18-Cr-10473-DPW Document 10 Filed 01/15/19 Page 7 of 7

ACKN()WLI`§DGMENT Ol"` PLF.A AGREEM EN'l`

l have read this letter in its entirety and discussed it with my attorney. l hereby
acknowledge that (a) it accurately sets forth my plea agreement with the United States /\ttorney`s
Office for the District of Massachusetts; (b) there are no unwritten agreements between me and
the United States Attorney’s Ot`liee; and (c) no official of the 11 nited States has made any unwritten
promises or representations to nre. in connection with my change ot`plea. l previously entered into
a Plea Agreement dated December 7. 2018 with the United States to resolve this case. l understand
that the December 7, 2018 Plea Agreement is no longer valid and has been replaced by this l’lea
Agreement. l understand the crime to which I have agreed to plead guilty, the maximum penalties
for that offense. and thc Sentencing Guideline penalties potentially app|i ‘able to it. l am satisfied
with the legal representation provided to me by my attomey. We have had sufficient time to meet
and discuss my ease. Wc have discussed the charge against me, possible defenses l might havc,
the teran of this l’|ea Agreement and whether l should go to tria|. l am entering into this l’lea
Agreement freely, voluntarily, and knowingly because l am guilty of the offense to which l am
pleading guilty, and l believe this Plea Agreement is in my best interest.

M/k <;1)_ a/

Martiri Ward
Defendant

Date: /;L/// '-?// /`Y
l certify that Martin Ward has read this Plea Agreement and that we have discussed its
meaning I believe he understands the Plea Agreement and is entering into the Plea Agreement
freely, voluntarily, and knowingly. l also certify that Martin Ward and the United States previously

entered into a Plea Agreement dated December 7, 2018, and that said agreement is no longer valid
and has been replaced by this Plea Agreement.

/6» /7/
' ' \ L. Barron. Esq.
rey for Defend rt

Date: / /3//2 V/ 7

